Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because of the following informalities: instant specification [0041] describes drain outlet hole 118 connected to drain pipe 119, Figure 3 depicts drain outlet 118 in third chamber 113, and drain pipe 119 connecting to first chamber 111; [0044] describes outlet hole 118 as being formed in the bottom of the third chamber 113 and connected to a post processing device through pipe 40. The drain outlet of [0041] connecting drain pipe 119 to first chamber 111 (this outlet does not seem to be depicted in the drawings) appears to be a different outlet than the outlet 118 of [0044] in the third chamber 113; the drain outlet of [0041] may require a different identifier, or no identifier. Appropriate correction is required. 
Specification
The disclosure is objected to because of the following informalities: instant specification [0041] describes drain outlet hole 118 connected to drain pipe 119, Figure 3 depicts drain outlet 118 in third chamber 113, and drain pipe 119 connecting to first chamber 111; [0044] describes outlet hole 118 as being formed in the bottom of the third chamber 113 and connected to a post processing device through pipe 40. The drain outlet of [0041] connecting drain pipe 119 to first chamber 111 (this outlet does not seem to be depicted in the drawings) appears to be a different outlet than the outlet 118 of [0044] in the third chamber 113; the drain outlet of [0041] may require a different identifier, or no identifier. Appropriate correction is required. 
Double Patenting
Claims 1-12 of this application are patentably indistinct from claims 1, 6, 7, and 11-15 of copending Application No. 16/487,617. 

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 7, and 11-15 of copending Application No. 16/487,617.
Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims (from copending application 16/487,617) require substantially all of the structural details of the instant claims in view of the rejections below. This is a provisional nonstatutory double patenting rejection.
Claims 1, 2, 5, 6, and 7 are anticipated by copending claim 1, claim 3 corresponds to copending claim 6, claim 4 corresponds to copending claim 7, claims 8-12 correspond to copending claims 11-15.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-5, and 7-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cam (US PG Pub 2018/0009681).
Rejections are based on the US PG Publication noted above for convenience. Cam (US PG Pub 2018/0009681) was also filed and published as Cam (WO 2015/176137) which qualifies under 102(a)(1). 
With respect to claim 1, Cam teaches an electrochemical treatment apparatus ([0019-0021, 0283-0291] an electro coagulation device), with a treatment chamber 210, which may be open (Figures 21, 36-38, [0291, 0404], a housing including an inner space with an open upper portion); electrodes held apart and positioned in the treatment chamber (Figures 36-38, electrodes 240, [0193, 0404-0405] an electrode part which is disposed in the inner space and in which a plurality of electrode plates are disposed to be spaced apart from each other at intervals), at least one inlet, fluid entry point 224 ([0019-0021], raw water supplied from the outside), treatment including electrocoagulation ([0048], [0152], [0285-0288], to coagulate pollutants using an electrocoagulation principle), with first, second, and third chambers (see Figure 38, annotated below, wherein the inner space includes a first chamber into which the raw water is introduced, a second chamber which is formed above the first chamber and in which the electrode part is disposed, and a third chamber which temporarily stores treated water of which an electrocoagulation reaction is completed in the second chamber. Cam also teaches embodiments are inclusive, and features may be combined in any suitable manner ([0024], [0454]).

    PNG
    media_image1.png
    619
    529
    media_image1.png
    Greyscale



With respect to claim 2, Cam teaches the electrocoagulation device of claim 1. Cam further teaches two or three electrodes connected to power ([0217, 0391, 0405], the plurality of electrode plates include a pair of power electrodes to which power supplied from the outside is applied), anodes are typically sacrificial ([0404-0405, 0416] electrodes 240, Figures 21, 36-38, a plurality of sacrificial electrodes), each electrode may be the same distance apart, or different distances apart ([0037], Figure 38, electrodes disposed in parallel between the pair of power electrodes to be spaced apart from each other at predetermined intervals).  
With respect to claim 3, Cam teaches the electrocoagulation device of claim 2. Cam further grooves in opposite walls of the treatment chamber for holding the electrodes ([0193], insertion grooves are formed inward from an inner wall of the housing, which defines the second chamber, in a height direction to fix positions of the power electrodes and the sacrificial electrodes). 
With respect to claim 4, Cam teaches the electrocoagulation device of claim 2. Cam further teaches electrode holder 100, 280, with slots holding replaceable electrodes ([0197, 0205-0206, 0393-0395]], an electrode case to which the power electrodes and the sacrificial electrodes are coupled to be attachable or detachable, wherein insertion grooves are formed inward from an inner wall of the electrode case in a height direction to fix positions of the power electrodes and sacrificial electrodes), the treatment chamber configured to releasably engage with the holder ([0197], the electrode case is coupled to the second chamber of the housing).
With respect to claim 5, Cam teaches the electrocoagulation device of claim 1. Cam teaches inlets in the form of a perforated tube ([0132-0135]), disperser 222, (Figures, 1, 21, an inlet pipe which has a predetermined length and in which a plurality of injection holes are formed is disposed in the first chamber, wherein the inlet pipe is disposed in a direction parallel to a direction in which the electrode plates are arranged). 
With respect to claim 7, Cam teaches the electrocoagulation device of claim 1. Cam teaches fluid passes between the electrodes and through outlet 230 over flow diverter 232 (Figures 21, 36-38, [0403], the second chamber and the third chamber are partitioned by a partition which protrudes to a predetermined height in the inner space; and treated water of which an electrocoagulation reaction is completed in the second chamber passes over an upper end of the partition and moves to the third chamber). 
With respect to claim 8, Cam teaches the electrocoagulation device of claim 1, Cam teaches fluid passes between the electrodes and through outlet 230 over flow diverter 232 and through an outlet or drain (Figures 21, 36-38, [0403-0404], at least one outlet hole is formed in a bottom surface of the third chamber to discharge the treated water to the outside).  
With respect to claim 9, Cam teaches the electrocoagulation device of claim 1. Cam teaches the chamber may be any suitable material including plastic, non-conducting fiber or panel, insulated metal, may be in insulated using plastic, etc. ([0125], the housing is formed of an insulating material or non-conductive material). 
With respect to claim 10, Cam teaches the electrocoagulation device of claim 9. Cam teaches the chamber may be any suitable material including plastic, non-conducting fiber or panel, insulated metal, and may be in insulated using plastic, etc. ([0125], an outer surface of the housing is coated with a coating layer having at least one among chemical resistance, corrosion resistance, and electrical insulation property). 
With respect to claim 11, Cam teaches the electrocoagulation device of claim 1. Cam teaches a controller for controlling the polarity of the current and its reversal ([0216-0217], a control part configured to control power to be supplied to the electrode part, wherein the control part periodically changes poles of the power applied to the electrode part).
With respect to claim 12, Cam teaches the electrocoagulation device of claim 1. Cam teaches electrodes of any suitable material, including steel, stainless steel, aluminum, iron, alloys, magnesium, titanium, carbon, and others ([0055, 0329], the plurality of electrode plates are formed of any one among iron, aluminum, stainless steel, and titanium).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 6 is rejected under 35 U.S.C. 103 as unpatentable over Cam (US PG Pub 2018/0009681) in view of Pressley (US 6,168,717).
Rejections are based on the US PG Publication noted above for convenience. Cam (US PG Pub 2018/0009681) was also filed and published as Cam (WO 2015/176137) which qualifies under 102(a)(1). 
With respect to claim 6, Cam teaches the electrocoagulation device of claim 1, Cam teaches a treatment agent to assist in treatment, preferably air ([0154-0156]), with multiple gas inlets (outlet holes), provided in any suitable way ([0160-0165]), a gas disperser (diffuser) for evenly distributing gas relative to the electrodes ([0307-0313]), a diffuser which has a predetermined length and in which a plurality of outlet holes are formed is disposed in the first chamber, wherein the diffuser spouts bubbles through the outlet holes. using air supplied from the outside. 
While Cam does not explicitly teach that the air is supplied from the outside, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to source the air from the outside, as sourcing air for diffusers is known in the art. 
Alternatively, it would have been obvious to one of ordinary skill in the art to source the air from the outside, as illustrated in Pressley where the apparatus comprises an air distribution pipe connected to the air header, which provides an oxygen-containing gas from outside the reactor (col 6, lines 47-50), and typically the source for the oxygen-containing gas is ambient air outside the reactor (col 8 lines 47-50).   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANNIE MCDERMOTT whose telephone number is (571)272-4479. The examiner can normally be reached Monday - Friday 8:30 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/JEANNIE MCDERMOTT/Examiner, Art Unit 1777                                                                                                                                                                                                        

		/BRADLEY R SPIES/                             Primary Examiner, Art Unit 1777